[Cite as State ex rel. Knuckles v. Lazaroff, 2014-Ohio-559.]


                                         COURT OF APPEALS
                                      RICHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.,                             :          JUDGES:
RODNEY KNUCKLES                                     :
                                                    :          Hon. W. Scott Gwin, P.J.
        Petitioner                                  :          Hon. John W. Wise, J.
                                                    :          Hon. Craig R. Baldwin, J.
                                                    :
-vs-                                                :
                                                    :
ALAN LAZAROFF                                       :          Case No. 13CA103
WARDEN OF MANSFIELD                                 :
CORRECTIONAL INSTITUTION                            :
                                                    :
        Respondent                                  :          OPINION

                                                               NUNC PRO TUNC


CHARACTER OF PROCEEDING:                                       Writ of Habeas Corpus




JUDGMENT:                                                      Dismissed



DATE OF JUDGMENT:                                              February 10, 2014



APPEARANCES:

For-Petitioner                                                 For - Respondent

RODNEY KNUCKLES, A630539                                       No Appearance
Mansfield Correctional Institution
P.O. Box 788
Mansfield, OH 44901
Richland County, Case No. 13CA103                                                           2



Baldwin, J.

      {¶1}       Petitioner, Rodney Knuckles, has filed a petition for writ of habeas corpus

arguing he is entitled to immediate release from prison because the trial court lacked

authority to impose a community control sanction without conducting a presentence

investigation.

      {¶2}       On October 27, 2010, the Summit County Court of Common Pleas in

Case Number CR 10 04 1130 sentenced Petitioner to a term of five years in prison for

burglary, however, the prison sentence was suspended on the condition Petitioner

complete two years of community control.

      {¶3}       Thereafter on July 3, 2012, Petitioner’s community control was revoked.

The five year prison sentence previously suspended was then imposed.

      {¶4}       It appears from the commitment papers attached to the instant petition

that Petitioner is also serving two other prison sentences. First, Petitioner is serving a

twelve month prison sentence in Summit County Case Number CR 12 03 0729 for a

probation violation based upon a conviction for breaking and entering.               Second,

Petitioner is serving a sentence of fifteen years to life for murder in Cuyahoga County

Case Number CR-164-134.

      {¶5}       Petitioner’s sole claim in this case relates to the propriety of his original

burglary sentence. We find Petitioner has or had an adequate remedy at law by way of

filing a direct appeal from his initial burglary sentence dated October 27, 2010. Habeas

corpus is not to be used as a substitute for other forms of action, such as direct appeal.

Adams v. Humphreys (1986), 27 Ohio St.3d 43, 500 N.E.2d 1373. “Habeas corpus is

not a proper remedy for reviewing allegations of sentencing errors when that sentence
Richland County, Case No. 13CA103                                                     3

was made by a court of proper jurisdiction. R.C. 2725.05; Majoros v. Collins (1992), 64

Ohio St.3d 442, 596 N.E.2d 1038; State ex rel. Wynn v. Baker (1991), 61 Ohio St.3d

464, 575 N.E.2d 208. Direct appeal or post-conviction relief is instead the proper

avenue to address such alleged errors in sentencing. Blackburn v. Jago (1988), 39 Ohio

St.3d 139, 139, 529 N.E.2d 929.” Id. at ¶ 4, 529 N.E.2d 929.

      {¶6}   The Ohio Supreme Court explained, “We have consistently held that

sentencing errors are not jurisdictional and are not cognizable in habeas corpus.”

Majoros v. Collins (1992), 64 Ohio St.3d 442, 443, 596 N.E.2d 1038, and cases cited

therein.

      {¶7}   Finally, even assuming arguendo, Petitioner had brought a valid claim as

to his burglary sentence, Petitioner remains incarcerated on at least one other valid

sentence which has not been challenged.         The Supreme Court held, “Moreover,

because habeas corpus is appropriate in the criminal context only when the petitioner is

entitled to immediate release from prison or some other physical confinement, [the

petitioner] is not entitled to the writ because he is also incarcerated for a parole

revocation on a prior offense that he does not challenge. Keith v. Bobby, 117 Ohio St.3d

470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 12–13.” Shie v. Smith, 2009-Ohio-4079, 123

Ohio St. 3d 89, 914 N.E.2d 369, 370.
Richland County, Case No. 13CA103                                                   4


      {¶8}   For these reasons, the petition is dismissed for failure to state a claim

upon which relief may be granted.


By: Baldwin, J.

Gwin, P.J. and

Wise, J. concur.